Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 1 of 14 PageID #: 249



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------X
  D’ARRIGO BROS. CO. OF NEW YORK, INC.,

                         Plaintiff,             Memorandum and Order

             v.                                 19-CV-5474(KAM)(VMS)


  MET FOOD BASICS, INC., et al.,

                      Defendants.
  -------------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

             The plaintiff, D’Arrigo Bros. Co. of New York, Inc.,

  which does business as D’Arrigo New York (“Plaintiff” or

  “D’Arrigo”), initiated this action on September 26, 2019 against

  three defendants: Met Food Basics, Inc., which does business as

  Foodtown of Sheepshead Bay (“Foodtown”); Amin Dolah (“Amin”);

  and Mahmoud Hassan Dollah (“Mahmoud,” and together with Foodtown

  and Amin, “Defendants”).      Plaintiff’s complaint alleges that

  Defendants violated provisions of the Perishable Agricultural

  Commodities Act of 1930 (“PACA”), 7 U.S.C. § 499 et seq.

             Defendants failed to appear, and the Clerk of Court

  entered Defendants’ defaults on March 17, 2020.          Plaintiff now

  moves for a default judgment.       (ECF No. 27.)    For the reasons

  herein, Plaintiff’s motion for a default judgment is DENIED

  without prejudice.




                                       1
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 2 of 14 PageID #: 250



                                  Background

    I.    Facts Alleged Against Defendants

             D’Arrigo is a New York-based food wholesaler.          (ECF

  No. 1, Complaint (“Compl.”), ¶ 3.)        Foodtown operates grocery

  stores in New York, New Jersey, and Pennsylvania, and its

  principal place of business is located in Brooklyn, New York.

  (See id. ¶ 4.)

             D’Arrigo alleges that between December 2018 and June

  2019, at Defendants’ request, it sold and delivered perishable

  items to Foodtown, including primarily fruits and vegetables,

  worth a total of $70,956.75.       (Id. ¶¶ 10, 17 and Ex. A.)

  D’Arrigo alleges that the perishable items were delivered on

  time, and that Defendants received and accepted the shipments

  without objection.     (Id. ¶¶ 11-12.)     According to D’Arrigo,

  Defendants received the invoices for each shipment, but failed

  to pay the amounts due, despite repeated demands to do so.            (Id.

  ¶¶ 14-15.)    D’Arrigo further alleges that a trust was

  established in favor of D’Arrigo pursuant to the provisions of

  the PACA, as to all perishable commodities received by

  Defendants.    (Id. ¶ 13.)    Each of the invoices sent by D’Arrigo

  notified Defendants that D’Arrigo reserved its rights as a

  beneficiary to a statutory trust pursuant to the PACA.           (Id. ¶

  16.)   Specifically, each invoice stated:



                                       2
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 3 of 14 PageID #: 251



              The perishable agricultural commodities listed on
              this invoice are sold subject to the statutory
              trust authorized by Section 5(c) of the Perishable
              Agricultural Commodities Act 1930 (7 U.S.C. §
              499(e)(c)).    The seller of these commodities
              retains a trust claim over these commodities, all
              inventories of food or other products derived from
              these commodities and any receivables or proceeds
              from the sale of these commodities until full
              payment is received.      In the event of the
              enforcement of our trust claim, we will seek to
              recover reasonable attorney’s fees and the cost of
              recovery. Interest at the rate of 1.5% per month
              added to unpaid balance, interest and attorney’s
              fees necessary to collect any balance owe [sic]
              hereunder shall be considered sums owing in
              connection with this transaction under the PACA
              trust.

  (Id.)

    II.     Defendants’ Failure to Appear

              Plaintiff initiated this action by filing a complaint

  on September 26, 2019, naming Foodtown and its principal

  officers, Mahmoud and Amin, as Defendants.         (See generally

  Compl.)    Plaintiff claimed violations of the PACA, and also

  brought claims for breach of fiduciary duty and breach of

  contract.    (Id.)   On November 14, 2019, copies of summonses as

  to all three Defendants, and copies of the complaint, were

  served upon an individual named “Joe” at one of Defendants’

  purported places of business.       (ECF Nos. 5-7, Affidavits of

  Service.)    On January 9, 2020, Plaintiff requested certificates

  of default, after Defendants failed to appear.          (ECF Nos. 9-11,

  Requests for Certificates of Default.)        The Clerk of Court


                                       3
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 4 of 14 PageID #: 252



  denied the requests because the affidavits of service failed to

  identify the last name of “Joe,” the person who was served.

  (ECF Dkt. Entry Jan. 27, 2020.)

              The same day the Clerk of Court denied the requests

  for certificates of default, Plaintiff filed new affidavits from

  its process server, identifying the person who was served on

  November 14, 2019 as “Joe Dolah.”        (ECF Nos. 15-17, Amended

  Affidavits of Service.)      To date, Defendants have not appeared

  in this action, and the Clerk of Court entered Defendants’

  defaults on March 17, 2020.      (ECF Nos. 24-26, Entries of

  Default.)    On March 26, 2020, Plaintiff moved for a default

  judgment.    (ECF No. 27, Motion for Default Judgment (“Mot.”);

  see ECF No. 30, Memorandum in Support.)

                               Legal Standard

              Under Federal Rule of Civil Procedure 55, a plaintiff

  may obtain a default judgment by following a two-step process.

  First, if the defendant “has failed to plead or otherwise

  defend,” the Clerk of Court will enter the defendant’s default.

  Fed. R. Civ. P. 55(a).      Second, the plaintiff must “apply to the

  court for a default judgment.”       Fed. R. Civ. P. 55(b)(2).

              “[J] ust because a party is in default, the plaintiff

  is not entitled to a default judgment as a matter of right.”

  GuideOne Specialty Mut. Ins. Co. v. Rock Cmty. Church, Inc., 696

  F. Supp. 2d 203, 208 (E.D.N.Y. 2010).        Because a default

                                       4
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 5 of 14 PageID #: 253



  judgment is an extreme remedy, “[d]efault judgments ‘are

  generally disfavored and are reserved for rare occasions.’”

  State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 374

  F.3d 158, 168 (2d Cir. 2004) (quoting Enron Oil Corp. v.

  Diakuhara, 10 F.3d 90, 98 (2d Cir.1993)).         Before entering a

  default judgment, the court “must ensure that (1) jurisdictional

  requirements are satisfied, (2) the plaintiff took all the

  required procedural steps in moving for [a] default judgment,

  and (3) the plaintiff’s allegations, when accepted as true,

  establish liability as a matter of law.”         Jian Hua Li v. Chang

  Lung Grp. Inc., No. 16-cv-6722 (PK), 2020 WL 1694356, at *4

  (E.D.N.Y. Apr. 7, 2020) (citations omitted).

                                  Discussion

              Plaintiff’s claims arise under the PACA, and Plaintiff

  also brought claims for breach of fiduciary duty and for breach

  of contract.    For the reasons that follow, the court finds that

  Plaintiff’s motion fails due to multiple procedural defects, and

  the court therefore declines to reach the merits of Plaintiff’s

  claims.

    I.      Service Upon Defendants

              According to Plaintiff’s complaint, Foodtown’s

  principal place of business is located on Coyle Street in

  Brooklyn, New York.     (Compl. ¶ 4.)     The invoices filed in

  support of Plaintiff’s allegations were directed to Foodtown’s

                                       5
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 6 of 14 PageID #: 254



  address at that same location on Coyle Street.           (Id., Ex. A.)

  Plaintiff, however, did not serve Defendants at that address.

  Rather, Plaintiff served all three Defendants by leaving copies

  of the summonses and complaints with an individual at an address

  located on Nostrand Avenue in Brooklyn, and by mailing copies of

  the summonses and complaints to the same address.            (See ECF Nos.

  15-17, Amended Affidavits of Service.)          The Nostrand Avenue

  address where service was made is apparently a market called Met

  Food Markets. 1

              Before a court will grant a default judgment, “the

  moving party must demonstrate that entry of default is

  appropriate, which requires a showing that the nonappearing

  party was effectively served with process.”           Sik Gaek, Inc. v.

  Yogi’s II, Inc., 682 F. App’x 52, 54 (2d Cir. 2017) (summary

  order).   Though a “process server’s affidavit is prima facie

  evidence of proper service,” that affidavit “‘should disclose

  enough facts to demonstrate the validity of service.’”             J&J

  Sports Prods., Inc. v. Vergara, No. 19-cv-2382 (FB)(VMS), 2020

  WL 1034393, at *3 (E.D.N.Y. Feb. 6, 2020), report and

  recommendation adopted, 2020 WL 1031756 (E.D.N.Y. Mar. 3, 2020)

  (quoting 4B Charles Alan Wright & Arthur R. Miller, Federal

  Prac. & Proc. § 1130 (4th ed. 2019)).



  1 See “Met Food Markets,” Yelp, available at http://www.yelp.com/biz/met-food-
  markets-brooklyn (last accessed Mar. 1, 2021).

                                        6
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 7 of 14 PageID #: 255



             Here, the process server’s amended affidavits

  establish that copies of the summonses and complaint were served

  upon an individual at a market on Nostrand Avenue in Brooklyn.

  The affidavits do not, however, provide enough facts to

  demonstrate that any Defendant was properly served.

             A. Service on Foodtown

             Under Federal Rule of Civil Procedure 4, a corporate

  defendant, such as Met Food Basics, Inc. (doing business as

  Foodtown), can be served “by delivering a copy of the summons

  and of the complaint to an officer, a managing or general agent,

  or any other agent authorized by appointment or by law to

  receive service of process and—if the agent is one authorized by

  statute and the statute so requires—by also mailing a copy of

  each to the defendant,” or by “following state law” regarding

  service.   Fed. R. Civ. P. 4(e)(1), 4(h)(1).        Similar to Rule 4,

  New York law allows for service upon a corporation by delivering

  the summons “to an officer, director, managing or general agent,

  or cashier or assistant cashier or to any other agent authorized

  by appointment or by law to receive service.”         N.Y. C.P.L.R. §

  311(a)(1).

             First, neither the process server’s affidavit nor the

  affidavits filed in support of Plaintiff’s motion for a default

  judgment establish that the person who was served was authorized

  to accept service on behalf of Foodtown.         The process server’s

                                       7
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 8 of 14 PageID #: 256



  affidavit describes the person by first and last name (“Joe

  Dolah”), 2 and as “an authorized person,” but it does not describe

  his role or title, nor does it state that he represented himself

  as a person who was authorized to accept service on behalf of

  Met Food Basics, Inc./Foodtown.        See Augustin v. Apex Fin.

  Mgmt., No. 14-cv-182 (CBA)(VMS), 2015 WL 5657368, at *3

  (E.D.N.Y. July 27, 2015), report and recommendation adopted,

  2015 WL 7430008 (E.D.N.Y. Nov. 23, 2015) (process server’s

  “affidavit d[id] not describe the basis of his knowledge that

  [the person who was served] was ‘designated by law to accept

  service of process on behalf of’” the defendant).            Service upon

  an employee of Foodtown would not necessarily be sufficient

  service, under either federal or state law, unless the employee

  was authorized to accept service.         See, e.g., Citadel Mgmt.,

  Inc. v. Telesis Tr., Inc., 123 F. Supp. 2d 133, 145 (S.D.N.Y.

  2000) (under New York law, service “not proper where process is

  served upon the doorman or concierge of the corporation’s

  building”).

              Second, Plaintiff has not established that the market

  located on Nostrand Avenue is operated by Defendants.             Plaintiff

  brought this action against Met Food Basics, Inc., doing

  business as Foodtown, with a principal place of business on


  2 The court notes that the named individual Defendants in this action are Amin
  Hassan Dolah and Mahmoud Hassan Dollah, but there is no indication that “Joe
  Dolah” has any connection to either of them.

                                        8
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 9 of 14 PageID #: 257



  Coyle Street.     The location where service was made, based on

  publicly-available information, is a store called Met Food

  Markets on Nostrand Avenue.      It may be that Met Food Markets is

  a place where Foodtown (also known as Met Food Basics, Inc.) can

  be served, but that has not been established by any documents

  presently before the court.

              The court cannot simply assume that a market with a

  similar name to that of the business entity Defendant was a

  proper place to serve that Defendant.        It is axiomatic that

  Plaintiff must demonstrate that service was properly made, so

  that the court can be confident that Defendant received notice

  of the lawsuit against it, before the court enters a default

  judgment.

              B.   Service on Mahmoud and Amin

              Federal Rule of Civil Procedure 4 provides for service

  upon an individual by serving them personally, by leaving the

  summons and complaint with an individual of suitable age who

  lives at the defendant’s residence, by serving an agent

  authorized to accept service, or by following state law.           Fed.

  R. Civ. P. 4(e).     Because Plaintiff apparently attempted to

  serve the individual Defendants at one of their purported places

  of business (rather than at their residences), it appears that

  Plaintiff is relying on state law, which allows that service can

  be made upon an individual “by delivering the summons within the

                                       9
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 10 of 14 PageID #: 258



  state to a person of suitable age and discretion at the actual

  place of business . . . of the person to be served and by either

  mailing the summons to the person to be served at his or her

  last known residence or by mailing the summons by first class

  mail to the person to be served at his or her actual place of

  business . . . .”     N.Y. C.P.L.R. § 308(2).      Though a defendant’s

  “actual place of business” includes “any location that the

  defendant . . . has held out as its place of business,” N.Y.

  C.P.L.R. § 308(6), it is not clear that the location where

  service was made here was “the actual place of business” of the

  individual Defendants.      As discussed above, the location where

  service was made bears a slightly different name than the

  corporate entity named in the complaint.

              In addition, even if the location where service was

  made was the place of business of the individual Defendants, the

  affidavits of service on the individual Defendants did not

  comply with state law because they were untimely.           After the

  Clerk of Court denied Plaintiff’s first requests for

  certificates of default, Plaintiff re-filed amended affidavits

  of service that listed the first and last name of the person who

  was served.    (ECF Nos. 15-17, Amended Affidavits of Service.)

  These amended affidavits were filed on January 27, 2020, and

  listed the date of service as November 14, 2019.          Under New York

  law, “[i]f an individual is served by leaving the summons with

                                       10
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 11 of 14 PageID #: 259



  someone else at the individual’s workplace, proof of such

  service must be filed within 20 days.”         Feng Lin v. Quality

  Woods, Inc., No. 17-cv-3043 (SJB), 2019 WL 1450746, at *3

  (E.D.N.Y. Jan. 28, 2019) (citing N.Y. C.P.L.R. § 308(2),

  emphasis in original).      Here, 74 days passed between service at

  Defendants’ purported place of business on November 14, 2019,

  and the filing of the amended affidavits on January 27, 2020.

              Accordingly, Plaintiff’s motion must fail, because

  Plaintiff has not established that any Defendant was properly

  served.    A party moving for a default judgment “must demonstrate

  . . . that the nonappearing party was effectively served with

  process,” Sik Gaek, 682 F. App’x at 54, and “a process server’s

  affidavit . . . should disclose enough facts to demonstrate the

  validity of service,” J&J Sports Prods., 2020 WL 1034393, at *3.

  Plaintiff has failed to do so.        Plaintiff’s motion for a default

  judgment is, therefore, denied. 3

      II.   Compliance with Local Rules

              Plaintiff’s motion also fails for an independent

  procedural reason.     Pursuant to Eastern District Local Civil

  Rule 55.2(c), “all papers submitted” in support of a motion for



  3 Pursuant to Federal Rule of Civil Procedure 4(m), if a plaintiff fails to
  serve the defendants within 90 days after the complaint is filed, the court
  must dismiss the action without prejudice after notice to the plaintiff, or
  order that service be made within a specified time. Here, Plaintiff should
  file an amended complaint within 30 days, and make proper service of that
  amended complaint upon all Defendants in accordance with Rule 4.

                                       11
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 12 of 14 PageID #: 260



  a default judgment “shall simultaneously be mailed to the party

  against whom a default judgment is sought at the last known

  residence of such party (if an individual) or the last known

  business address of such party (if a person other than an

  individual).”     Local Civ. R. 55(c).      “Proof of such mailing

  shall be filed with the [c]ourt.”         Id.   “If the mailing is

  returned, a supplemental affidavit shall be filed with the

  [c]ourt setting forth that fact, together with the reason

  provided for return, if any.”       Id.

              Plaintiff’s motion for a default judgment, on the last

  page, appears to indicate that a copy of the motion was mailed

  to Defendants at the address on Nostrand Avenue in Brooklyn.

  (Mot. at 2.)    However, Plaintiff did not file any “[p]roof” of

  the mailing.    Courts have “interpret[ed] the [local] rule to

  require proof of mailing by affidavit because the next sentence

  requires a ‘supplemental affidavit’ to be filed for any returned

  mailing.”    J&J Sports Prods., 2020 WL 1034393, at *5.

  Furthermore, there is no way for the court to tell whether

  Plaintiff mailed “all papers” that were filed in support of its

  motion.

              The directions to mail the motion papers and to file

  proof of that mailing are mandatory requirements, as the Rules

  Committee “believes that experience has shown that mailing

  notice of such an application is conducive to both fairness and

                                       12
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 13 of 14 PageID #: 261



  efficiency[.]”     Committee Note, Local Civ. R. 55.2.        Failure to

  comply with the requirements is grounds to deny Plaintiff’s

  motion.    See Allstate Ins. Co. v. Abramov, No. 16-cv-1465

  (AMD)(SJB), 2019 WL 1177854, at *3 (E.D.N.Y. Feb. 21, 2019),

  report and recommendation adopted, 2019 WL 1172381 (E.D.N.Y.

  Mar. 13, 2019); Bhagwat v. Queens Carpet Mall, Inc., No. 14-cv-

  5474 (ENV), 2015 WL 13738456, at *1 (E.D.N.Y. Nov. 24, 2015).

              Moreover, in the case of the individual Defendants,

  the Rule is clear that the motion papers must be mailed to their

  “last known residence.”      It appears that if Plaintiff did in

  fact mail the motion, it mailed it to the market where service

  was made, which is clearly insufficient with regard to the two

  individual Defendants.      See Allstate, 2019 WL 1177854, at *3

  (“By using the business address [of an individual] to serve the

  motion, [the plaintiff] failed to comply with this

  requirement.”).

              Accordingly, Plaintiff’s failure to comply with Local

  Civil Rule 55.2(c) provides an independent ground on which to

  deny its motion for a default judgment.

                                  Conclusion

              For the foregoing reasons, Plaintiff’s motion for a

  default judgment is DENIED without prejudice, and Plaintiff’s

  complaint is DISMISSED for failure to properly and timely serve

  Defendants as required by Federal Rule of Civil Procedure 4.

                                       13
Case 2:19-cv-05474-KAM-VMS Document 32 Filed 03/01/21 Page 14 of 14 PageID #: 262



  Because the court declines to reach the merits of Plaintiff’s

  claims, Plaintiff is permitted to file an amended complaint

  within 30 days of this Memorandum and Order.          Plaintiff should

  then serve summonses and the amended complaint upon Defendants

  in compliance with Rule 4.

  SO ORDERED.

  Dated:      Brooklyn, New York
              March 1, 2021


                                                     /s/   _____________
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




                                       14
